Citation Nr: 1106596	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for lumbar degenerative disc 
disease from June 2, 2007?

2.  What evaluation is warranted for seborrheic dermatitis with 
rosacea from June 2, 2007?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from April 1996 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a July 2009 Decision Review Officer decision 
assigned a 10 percent disability evaluation for seborrheic 
dermatitis, effective June 2, 2007.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in November 2010.  A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

An April 2008 rating decision granted entitlement to service 
connection for degenerative disc disease of the lumbar spine, and 
for seborrheic dermatitis with rosacea.  The rating decision 
assigned a 10 percent evaluation and a non-compensable evaluation 
respectively, and each grant was effective from June 2, 2007.  As 
noted above, a July 2009 decision granted a 10 percent rating for 
seborrheic dermatitis with rosacea, effective June 2, 2007.

The Veteran asserted at the November 2010 videoconference hearing 
that his lumbar degenerative disc disease and seborrheic 
dermatitis with rosacea had increased in severity since his last 
VA examinations.  When a veteran claims that his condition is 
worse than when originally rated, and when the available evidence 
is too old for an evaluation of the claimant's current condition, 
VA's duty to assist includes providing him with a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

The Board acknowledges that the Veteran was scheduled for VA 
examinations to evaluate his service-connected disabilities in 
May 2010 for which he failed to report.  The Veteran, however, 
testified under oath at his November 2011 videoconference hearing 
that he would be willing to report for a new examination if 
rescheduled.

Of record are VA examinations from July 2007 of the skin and 
lumbar spine, and additionally there is a December 2008 skin 
examination report.  The Veteran states that his symptomatology 
has increased in severity since these examinations.  Given the 
time that has elapsed since the last compensation examination and 
the appellant's willingness to report for a new examination, the 
Board finds further development to be required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should identify any medical 
care provider who has treated his skin and 
lumbar disorders since October 2010.  
Thereafter, the RO should conduct appropriate 
development to secure any missing records and 
add them to the claims folder.

2.  The Veteran should then be afforded a VA 
spine examination to determine the current 
severity of his lumbar degenerative disc 
disease.  The claims folder and a copy of 
this remand are to be made available for the 
examiner to review.  In accordance with the 
latest AMIE worksheets for rating lumbar 
degenerative disc disease, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of any 
disability.  Complete rationale for any 
opinions expressed must be provided.

3.  The Veteran should also then be afforded 
a VA dermatological examination to determine 
the current severity of his seborrheic 
dermatitis with rosacea.  The claims folder 
and a copy of this remand are to be provided 
to the examiner for review in conjunction 
with the examination.  In accordance with the 
latest AMIE worksheets for rating dermatitis 
and rosacea, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints and the 
nature and extent of any service connected 
skin disability.  If any skin disorder is 
present other than dermatitis and rosacea the 
pathology caused by that disorder must be 
carefully distinguished.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

4.  After the development requested has been 
completed, the RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once. 

5.  The Veteran should be notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the issues on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative are to be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


